DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 6 states “…to determining the vehicle altitude condition…” but should be amended to state – to determining the vehicle attitude condition—
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard (US 20150217617).
Regarding Claim 1, Leonard discloses a vehicle air spring suspension system comprising: multiple air springs (110), each air spring having at least one volume (see fig. 1; 128); a valve (116, 120) fluidly arranged between (see fig. 1; 126) at least two volumes of the at least one volume of the air springs, the valve movable (Paragraph [0027]) between open and closed positions in response to an input, the at least two volumes fluidly coupled (Par [0028], lines 1-5) with the valve in the open position, and the at least two volumes fluidly decoupled (Par [0029]) with the valve in the closed position; at least one vehicle sensor (Par [0030], height sensor) configured to detect a vehicle attitude condition; a controller (134) in communication (Par [0030]) with the valve and the at least one vehicle sensor, the controller configured (Par [0030]) to provide the input and selectively increase or decrease a spring volume of the air springs to change the vehicle attitude by raising or lowering (Par [0027]) at least one vehicle wheel (106) relative to a vehicle chassis (see fig. 1) in response to the input.

Claim 3, Leonard discloses the system, wherein one of the at least two volumes (see fig. 1; 128) is provided (see 126) by one of the air springs (110), and another of the at least two volumes is provided (see 126) by another of the air springs (110). 

Regarding Claim 4, Leonard discloses the system, wherein the air springs (110) are provided by a pair of front air springs (see fig. 1) and a pair of rear are springs (see fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 20150217617) in view of Leonard et al. (US 20170211649).
Regarding Claim 2, Leonard discloses the system, comprising the at least two volumes (see fig. 1; 128). 

Leonard et al. ‘649 teaches a vehicle air spring suspension system (see fig. 2) comprising multiple air springs (74A, 74B) each having two volumes (Par [0043], lines 6-10), wherein a valve (88) is fluidly arranged between the two volumes.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the air springs of Leonard in view of the teachings of Leonard et al. ‘649 to include two volumes in each air spring, and a valve fluidly arranged between the two chambers, as by doing so, the characteristics of each individual air spring would be more precisely controlled via the valve through the controller (Leonard et al.; Par [0043]) in order to ensure a smooth and level ride.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 20150217617) in view of Guest et al. (GB 2546806).
Regarding Claim 5, Leonard discloses the system, wherein the controller (134) provides input (Par [0030]) for raising or lowering the vehicle wheels (Par [0027]).
However, Leonard does not disclose that the controller provides an input for a hitching condition to lower a rear of a vehicle relative to a front of a vehicle.
Guest et al. teaches a vehicle air spring suspension system comprising a controller for controlling (page 2, lines 10-19) a suspension height adjustment mechanism of the vehicle in a hitching condition to control (see fig. 5) an increase in the height of at least a rear end of the vehicle to a first predetermined vehicle height corresponding to a high tow hitch height; and 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Leonard in view of the teachings of Guest et al. so that the controller provided the input under a hitching condition in a raising or lowering step to lower a rear of a vehicle relative to a front of the vehicle, as by doing so, the user would be able to configure the vehicle to be at an appropriate height for hitching or unhitching a trailer to the vehicle, or for ease of access to a rear loadspace of the vehicle (Guest et al.; Page 2, lines 28-30)

Claim 6-7, 10-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 20150217617) in view of Wager (US 20190359025) with priority from provisional application No. 62,454,422 filed on 02/03/2017.
Regarding Claim 6, Leonard discloses the system, wherein the vehicle attitude condition is at least one of a vehicle attitude (Par [0030] and Par [0027]; the vehicle height at one or more corners of the vehicle) or an anticipated vehicle attitude (Par [0030] and Par [0027]). 
However, Leonard does not explicitly disclose that the controller provides the input when the vehicle attitude condition meets a predetermined threshold. 
Wager teaches a vehicle air spring suspension system (see fig. 1) comprising multiple air springs (20, 22, 30, 32), a valve (see 12) fluidly arranged (see fig. 1) between at least two volumes (20a, 20b, 22a, 22b, 30a, 30b, 32a, 32b) of the air springs, and a controller (16), wherein the controller provides an input (Par [0014], lines 17-28) for raising or lowering the 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the controller of Leonard in view of the teachings of Wager so that the controller provided the input when the vehicle attitude condition met a predetermined vehicle attitude threshold, as by doing so, the controller would independently adjust the spring volume of each air spring to be suitable for a given terrain condition (Wager; Par [0012]).

Regarding Claim 7, Leonard, as modified, discloses the system, wherein the predetermined threshold (Wager; see, for example, fig. 10, step 402-416) is a vehicle attitude threshold (Wager; fig. 10; step 402).

Regarding Claim 10, Leonard, as modified, discloses the system, comprising detecting the vehicle attitude condition (Leonard; see Par [0030] and Par [0027]; the vehicle height at one or more corners of the vehicle).
However, Leonard does not disclose that the vehicle attitude condition is at least one of a departure angle or an approach angle. 
Wager teaches the vehicle air spring suspension system (see fig. 1) comprising the multiple air springs (20, 22, 30, 32), the valve (see 12) fluidly arranged (see fig. 1) between the at least two volumes (20a, 20b, 22a, 22b, 30a, 30b, 32a, 32b) of the air springs, and the controller (16), wherein a vehicle attitude condition (Par [0012]) is one of a departure or an 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle attitude condition of Leonard in view of the teachings of Wager so that the controller detected the vehicle attitude condition of a departure angle or an approach angle, as by doing so, the controller would independently adjust the spring volume of each air spring to be suitable for a given terrain condition (Wager; Par [0012]).

Regarding Claim 11, Leonard discloses a method of controlling a vehicle air spring suspension system (see fig. 1) comprising: detecting a vehicle attitude condition (Par [0030]; via height sensors); and selectively coupling or decoupling (see Par [0030]; see also 116, 120, 126, etc.) at least two air spring volumes (see fig. 1; see also 128, 130) of an air spring (110); and increasing a spring volume of the air spring for raising (Par [0027]) or decreasing the spring volume of the air spring for lowering (Par [0027]) at least one wheel (106) relative to a vehicle chassis (see fig. 1) in response to the selectively coupling or decoupling step.
However, Leonard does not explicitly disclose the steps of determining if the vehicle attitude condition meets a predetermined threshold, and coupling or decoupling the air spring volumes in response to determining the vehicle altitude condition meets at the predetermined threshold. 
Wager teaches a vehicle air spring suspension system (see fig. 1) comprising multiple air springs (20, 22, 30, 32), a valve (see 12) fluidly arranged (see fig. 1) between at least two volumes (20a, 20b, 22a, 22b, 30a, 30b, 32a, 32b) of the air springs, and a controller (16), 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Leonard in view of the teachings of Wager so that the method determined if the vehicle attitude condition met a predetermined threshold, and then coupled or decoupled the air spring volumes in response, and increased or decreased the spring volume of the air spring accordingly, as by doing so, the method would independently adjust the spring volume of the air spring to be suitable for any given terrain condition (Wager; Par [0012]).

Regarding Claim 12, Leonard, as modified, discloses the system, comprising multiple air springs (Leonard; 110), each air spring having at least one of the two air spring volumes (fig. 1; see 128), wherein the air springs are provided by a pair of front air springs (see fig. 1) and a pair of rear air springs (see fig. 1).

Regarding Claim 13, Leonard, as modified, discloses the system, comprising a valve (Leonard; 116, 120) fluidly arranged (see fig. 1; 126) between the at least two air spring volumes (fig. 1; see 128), the selectively coupling or decoupling step (see Par [0030]; see also 116, 120, 126, etc.) moves the valve between open and closed positions (Par [0027]), the at least two air spring volumes fluidly coupled (Par [0027]) with the valve in the open position, and 

Regarding Claim 15, Leonard, as modified, discloses the system, wherein one of the at least two air spring volumes (Leonard; see fig. 1; see also 128, 130) is provided by one of the multiple air springs (110), and another of the at least two air spring volumes is provided by another of the multiple air springs (110). 

Regarding Claim 17, Leonard, as modified, discloses the system, wherein the vehicle attitude condition is one of a vehicle attitude (Leonard; Par [0030] and Par [0027]; the vehicle height at one or more corners of the vehicle).

Regarding Claim 18, Leonard, as modified, discloses the system, wherein the predetermined threshold (Wager; see, for example, fig. 10, step 402-416) is a vehicle attitude threshold (Wager; fig. 10; step 402).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 20150217617) in view of Wager (US 20190359025) as applied to claims 6-7, 10-13, 15, and 17-18 above, and further in view of Sugai et al. (US 20150088378).
Regarding Claims 8 and 19, Leonard, as modified, discloses the system and the method, comprising the vehicle attitude condition (Leonard; Par [0027] and [0030]).

Sugai et al. teaches a vehicle suspension system for regulating a vehicle height according to a road surface condition estimated by a road surface condition estimating apparatus (Par [0016], Page 1, lines 13-16, Page 2, lines 1-2; see also fig. 2), wherein the road surface condition estimating apparatus detects and anticipates irregularities, the degree of inclination, and the like of the road surface in a frontward area of the vehicle (Par [0016], Page 1, lines 5-8), in order to achieve a stabilized vehicle attitude (Par [0016], page 2, lines 1-2).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system and method of Leonard, as modified, in view of the teachings of Sugai et al. to include a road surface condition estimating apparatus, so that the vehicle air spring suspension system could anticipate vehicle attitude conditions, such that the vehicle attitude condition was an anticipated vehicle attitude of a steep incline, as by doing so, the vehicle air spring suspension system could regulate the vehicle height according to the steep incline to achieve a stabilized vehicle attitude (Sugai et al.; Par [0016], Page 1, lines 13-16, Page 2, lines 1-2).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 20150217617) in view of Wager (US 20190359025) as applied to claims 6-7, 10-13, 15, and 17-18 above, and further in view of Unger (US 20180037081).
Regarding Claims 9 and 20, Leonard, as modified, discloses the system and the method, comprising the vehicle attitude condition (Leonard; Par [0027] and [0030]). 

Unger et al. teaches a vehicle suspension system for regulating (Par [0117]) a vehicle height according to a vehicle attitude condition, wherein the vehicle attitude condition is a crowned roadway (see fig. 3b). 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system and method of Leonard, as modified, in view of the teachings of Unger et al. so that the vehicle attitude condition was a crowned roadway, so that the controller would provide the input for raising or lowering at least one vehicle wheel when the vehicle attitude condition of the crowned roadway was detected such that the outer air springs would be raised to compensate for the inclination of the vehicle (Unger et al.; Par [0029]) to ensure a stable vehicle attitude condition.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 20150217617) in view of Wager (US 20190359025) as applied to claims 6-7, 10-13, 15, and 17-18 above, and further in view of Leonard et al. (US 20170211649).
Regarding Claim 14, Leonard, as modified, discloses the method, comprising the at least two volumes (see fig. 1; 128). 
However, Leonard, as modified, does not disclose that the at least two volumes are provided in one of the air springs. 

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the air springs of Leonard, as modified, in view of the teachings of Leonard et al. to include two volumes in each air spring, and a valve fluidly arranged between the two chambers, as by doing so, the characteristics of each individual air spring would be more precisely controlled via the valve (Leonard et al.; Par [0043]) in order to ensure a smooth and level ride.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 20150217617) in view of Wager (US 20190359025) as applied to claims 6-7, 10-13, 15, and 17-18 above, and further in view of Guest et al. (GB 2546806).
Regarding Claim 16, Leonard, as modified, discloses the method, wherein the controller (134) provides input (Par [0030]) for raising or lowering the vehicle wheels (Par [0027]).
However, Leonard does not disclose that the controller provides an input for a hitching condition to lower a rear of a vehicle relative to a front of a vehicle.
Guest et al. teaches a vehicle air spring suspension system comprising a controller for controlling (page 2, lines 10-19) a suspension height adjustment mechanism of the vehicle in a hitching condition to control (see fig. 5) an increase in the height of at least a rear end of the vehicle to a first predetermined vehicle height corresponding to a high tow hitch height; and 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Leonard, as modified, in view of the teachings of Guest et al. so that the controller provided the input under a hitching condition in a raising or lowering step to lower a rear of a vehicle relative to a front of the vehicle, as by doing so, the user would be able to configure the vehicle to be at an appropriate height for hitching or unhitching a trailer to the vehicle, or for ease of access to a rear loadspace of the vehicle (Guest et al.; Page 2, lines 28-30).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616